Citation Nr: 1755327	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for rheumatoid arthritis (also claimed as Gulf War  Syndrome).

6.  Entitlement to service connection for a left shoulder disability.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating in excess of 10 percent for right tarsal tunnel syndrome.

9.  Entitlement to higher ratings for residuals of a right ankle stress fracture of the medial malleolus, evaluated as noncompensably disabling prior to October 17, 2013, and as 10 percent disabling from that date.

10.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

11.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

12.  Entitlement to an effective date prior to November 20, 2009 for the grant of service connection for left knee degenerative joint disease.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010, March 2012, and April 2015 rating decisions of the Pittsburgh, Pennsylvania, and St. Petersburgh, Florida, Regional Offices (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge at his local VA office, but in July 2015, he withdrew his hearing request.

In September 2010, the RO assigned a temporary total disability for right tarsal tunnel syndrome.  In November 2013, the RO increased the disability rating for right ankle stress fracture of the medial malleolus to 10 percent, effective October 17, 2013.  As these increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015, the Board reopened claims of entitlement to service connection for a right shoulder disability and hypertension, and remanded those issues for development of the record and adjudication by the Agency of Original Jurisdiction (AOJ) on their merits.  The Board also remanded the issue of entitlement to service connection for sleep apnea.  While the appeal was in remand status, the AOJ granted service connection for the right shoulder disability, hypertension, and sleep apnea.  As the award of service connection constitutes a full grant of the benefits sought on appeal, these issues will not be addressed by the Board herein.

The November 2015 Board decision also remanded the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, depression, headaches, rheumatoid arthritis, and a left shoulder disability; and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for PTSD for issuance of a statement of the case on the basis that a timely notice of disagreement had been submitted with respect to an April 2015 rating decision.  

A statement of the case was issued in July 2016 regarding the remaining issues (service connection for bilateral hearing loss disability, tinnitus, depression, headaches, rheumatoid arthritis, a left shoulder disability; and the petition to reopen the claim of entitlement to service connection for PTSD).  The Veteran has perfected his appeal with respect to these issues.  

The November 2015 Board decision also granted service connection for a left knee disability.  The AOJ subsequently issued a rating decision in November 2015 which awarded service connection for left knee osteoarthritis, assigned a 10 percent evaluation, effective November 20, 2009.  The Veteran submitted a timely notice of disagreement with respect to the evaluation and effective date assigned, and perfected his appeal with respect to these issues.  

The issues of entitlement to higher evaluations for right tarsal tunnel syndrome, residuals of a right ankle stress fracture of the medial malleolus, right knee arthritis, and left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA compensation purposes.

2.  Tinnitus was not manifest in service or within one year of separation from service, and is unrelated to service.

3.  The Veteran has a diagnosis of depression that is related to service-connected disability.

4.  A left shoulder disability was not manifest in service and arthritis of the left shoulder was not manifest within one year of separation from service; a left shoulder disability is unrelated to service.  

5.  A headache disability was not manifest in service or within one year following discharge from service; headaches are unrelated to service, and did not result from undiagnosed illness shown during active service.  

6.  Rheumatoid arthritis was not manifest in service or within one year following discharge from service; rheumatoid arthritis is unrelated to service, and did not result from undiagnosed illness shown during active service.  

7.  In an October 2007 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal.

8.  The evidence received since the October 2007 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and does not raise a reasonable possibility of so substantiating the claim.

9.  Service connection for a left knee disability was denied in a July 2005 rating decision; the Veteran did not appeal.

10.  The Veteran submitted a petition to reopen his claim of entitlement to service connection for a left knee disability in November 2009; there are no communications between the July 2005 rating decision and the Veteran's November 2009 2009 submission which may be considered a formal or informal claim for service connection.


CONCLUSIONS OF LAW

1.  The claimed bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for depression have been met as secondary to a service-connected disability.  38 C.F.R. § 3.310(a) (2017).

4.  A left shoulder disability, to include arthritis, was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

5.  A headache disability was not incurred in or aggravated by active service, nor may it be presumed to be related to service, to include that in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

6.  Rheumatoid arthritis was not incurred in or aggravated by active service, nor may it be presumed to be related to service, to include that in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

7.  The October 2007 rating decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2017).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The criteria for an effective date prior to November 20, 2009, for the grant of service connection for a left knee disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Letters dated in October 2004, March 2005, May 2007, January 2010, January 2011, and February 2012 discussed the evidence necessary to support the Veteran's claims.  The Veteran was advised of the allocation of duties between himself and VA regarding the development of a claim for benefits.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  VA examinations were conducted, and the Board finds that they are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings and conclusions.  

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system and arthritis may be presumed to have been incurred or aggravated if they are manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b). 

	Hearing Loss and Tinnitus

The United States Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Service treatment records reflect that on enlistment examination in April 1986, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
5
0
5

In July 1987, the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
10
5
LEFT
5
10
5
10
10

On examination in June 1988, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
0
LEFT
5
10
5
5
5

In July 1989, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
10
0
LEFT
10
10
5
10
10

On examination in October 1990, audiometric testing revealed the following puretone thresholds:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
5
0
-5
10
10

On examination in October 1995, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
10
10
10
10
15

The summary of defects and diagnoses did not include any referable to the Veteran's hearing acuity.

On VA examination in April 2015, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
20
LEFT
15
15
20
20
25

The examiner indicated that hearing was normal bilaterally.  Speech recognition scores were 94 percent bilaterally.  The examiner concluded that there had been no significant threshold shift during service.  She also concluded that tinnitus was not related to service.  She reasoned that the Veteran did not incur impaired hearing or significant threshold shifts in either ear during service.  She indicated that, as there was no hearing loss or threshold change, there was no noise injury.  She stated that in order to opine that the claimed tinnitus was caused by military service, one would have to accept the scientifically unsubstantiated premise that tinnitus was related to some undiagnosed, latent noise injury.  She stated that such an opinion would directly contradict the objective evidence (audiogram).

Having reviewed the record, the Board has determined that service connection for bilateral hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the records pertaining to the Veteran's service period nor those subsequent to service demonstrate that the Veteran has ever had bilateral hearing loss disability as defined by VA regulations.  

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity.  However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  

With respect to the claim for tinnitus, the Board notes that the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  The VA examiner concluded that the claimed tinnitus was unrelated to service, reasoning that the Veteran did not incur impaired hearing or significant threshold shifts in either ear during service.  She indicated that, as there was no hearing loss or threshold change, there was no noise injury.  She stated that in order to opine that the claimed tinnitus was caused by military service, one would have to accept the scientifically unsubstantiated premise that tinnitus was related to some undiagnosed, latent noise injury.  She stated that such an opinion would directly contradict the objective evidence.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's conclusion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that he has tinnitus that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his claimed tinnitus because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the claimed tinnitus was not related to service.    

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the Veteran has reported tinnitus, the preponderance of the evidence is against finding that such is related to any injury or disease in service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2017). 

	Depression

The Veteran seeks service connection for depression as secondary to his service-connected musculoskeletal disabilities.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Upon review of the record, the Board finds that service connection for the claimed depression is warranted.  In this regard, VA treatment records include a July 2017 mental health note indicating diagnostic impressions of major depressive disorder with anxious distress and depressive disorder due to chronic pain.  Moreover, a private provider who examined the Veteran in November 2015 concluded that the Veteran's right knee and ankle disabilities were more likely than not causing his depressive disorder.  Her opinion was based on an interview with the Veteran, a full review of his claims file, and a review of relevant literature on the subject.  As there is an informed medical opinion linking the claimed psychiatric disorder to the Veteran's service-connected knee and ankle disabilities, service connection is in order.

	Left Shoulder

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's left shoulder.  

A September 2006 VA treatment record indicates the Veteran's report of left shoulder pain of eight to nine months' duration.  He denied injury.  The assessment was left shoulder pain.  

The report of an October 2006 VA MRI indicates an impression of supraspinatus tendinopathy, anterior glenoid labral blunting, and osteoarthritis.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a left shoulder disability.  In that regard, the Board observes that the service treatment records contain no diagnosis, complaint, or abnormal finding pertaining to a left shoulder disability.  Notably, when the Veteran complained of left shoulder pain in 2006, he denied injury and indicated that his symptoms started eight or nine months earlier.  

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains current diagnoses referable to the Veteran's left shoulder, it does not contain reliable evidence which relates such disability to any injury or disease in service.  The Board finds that the lack of findings of a chronic left shoulder disability during service and for years following separation is more probative and credible than the Veteran's more recent statements.  Furthermore, to the extent that the Veteran has asserted that his claimed left shoulder disability is related to service, the Board notes that such assertions are beyond his competence as a layperson.  See Jandreau.  

To the extent that the Veteran asserts that he has a left shoulder disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his claimed left shoulder disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  Moreover, any assertion as to continuity of symptoms are not are not credible, and cannot be used to determine the onset of the claimed left shoulder disability.  As noted, the Veteran's initial complaints regarding his left shoulder date to 2006, at which time he denied injury and indicated that onset was months earlier.  

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Accordingly, service connection for a left shoulder disability is denied.  Gilbert; 38 C.F.R. § 3.102 (2017). 

	Headaches and Rheumatoid Arthritis

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 81 FR No. 200, pp. 71382-71384 (October 17, 2016).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

As an initial matter, the Board observes that post-service records reflect diagnoses of migraine headache and rheumatoid arthritis.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a headache disability or rheumatoid arthritis.  In May 1987, the Veteran denied frequent headaches.  On physical examination in October 1990, the Veteran's extremities, spine, and other musculoskeletal were normal.  Neurologic examination was also normal.  On physical examination in October 1995, the Veteran's extremities, spine, and other musculoskeletal were normal.  Neurologic examination was also normal.  In January 1996, the Veteran was examined for the purpose of a medical board for his right foot and ankle complaints.  With respect to other diagnoses, the examiner noted bilateral patellofemoral pain.  No other findings or diagnoses were noted.  

On VA general medical examination in August 1996, the Veteran described his right shoulder, spine, knee, and ankle symptoms.  Evaluation did not reveal any findings suggestive of a headache disability or rheumatoid arthritis.  

On enlistment examination in October 2007, the Veteran denied swollen or painful joints and frequent or severe headaches.  He endorsed arthritis, rheumatism, or bursitis.  The associated report of examination does not include any notation of a defect or diagnosis suggestive of headaches or rheumatoid arthritis.  

A September 2006 VA treatment record indicates a past medical history of migraine headaches with no recent headaches.  The assessment included history of migraine headaches.  

A December 2013 statement by the Veteran's rheumatologist indicates that the Veteran was on multiple immunosuppressant medications.  She noted that the Veteran "had some sort of exposure when he was in Desert Storm" and that during this time, he developed a severe rash.  She noted that it was known in the medical community that there was some type of environmental exposure that likely triggered rheumatoid arthritis to become active in a genetically predisposed individual.  She indicated that it was possible that the exposure experienced by the Veteran during Desert Storm is what triggered his rheumatoid arthritis to become active.  

On VA examination in April 2015, the Veteran's history was reviewed.  He reported being diagnosed with rheumatoid arthritis in 2011 or 2012, and that he had constant pain in multiple joints.  He described headaches of "several" years' duration.  He indicated that they did not have a particular location and varied in location of onset.  The examiner concluded that the Veteran's rheumatoid arthritis met the criteria for a diagnosable, chronic multi-symptom illness with a partially explained etiology.  He concluded that it was more likely than not related to genetic predisposition as per the medical literature.  He noted that the private rheumatologist's compassionate letter was reviewed, but pointed out that she stated that her opinion was based on a possibility or speculation, and that the current medical literature did not support her statement.  With regard to the Veteran's headaches, the examiner stated that the Veteran did not meet diagnostic criteria for migraine or cluster headaches as defined by the International Headache Society in 2013.  He noted that the Veteran's current symptomatology was consistent with tension headache with migranous features.  He concluded that the Veteran had claimed a disability pattern related to headaches that met the criteria for a disease with a clear and specific etiology and diagnosis.  He noted that the condition, as per current medical literature, was multifactorial with a strong role of genetic factors.


		Headaches

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed headache disability.  Initially, the Board notes that the Veteran's reported symptoms have been medically ascribed to the known clinical diagnosis of tension headache with migranous features.  As such, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.  

Moreover, the most competent and probative evidence of record does not etiologically link headaches to service or any incident or exposure therein.  Rather, the April 2015 examiner concluded that headaches were not related to service and indicated that the condition was multifactorial with a strong role of genetic features.   The Board notes that the physician reviewed the claims file, specifically discussed evidence contained in the claims file, obtained a history from the Veteran to include his in-service exposures, and conducted complete examinations.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA physician's conclusion to be of greater probative value than the lay statements of record.  See Prejean; Neives-Rodriguez.

To the extent that the Veteran asserts that his headaches are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of this current diagnosis because he does not have the requisite medical knowledge or training in neurological disorders, and because these matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that the Veteran's headaches are related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2017). 

		Rheumatoid Arthritis

The Board has also concluded that service connection is not warranted for rheumatoid arthritis.  Initially, the Board notes that the Veteran's reported symptoms have been medically ascribed to the known clinical diagnosis of rheumatoid arthritis.  As such, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.  

Moreover, the most competent and probative evidence of record does not etiologically link rheumatoid arthritis to service or any incident or exposure therein.  Rather, the April 2015 examiner indicated that rheumatoid arthritis met the criteria for a diagnosable, chronic multi-symptom illness with a partially explained etiology.  He concluded that it was more likely than not related to genetic predisposition as per the medical literature.  He noted that the private rheumatologist's compassionate letter was reviewed, but pointed out that she stated that her opinion was based on a possibility or speculation, and that the current medical literature did not support her statement.  In this regard, the Board notes that the private rheumatologist stated that it was possible that the exposure experienced by the Veteran during Desert Storm is what triggered his rheumatoid arthritis to become active.  The Board observes that an opinion stated in terms of possibility makes the opinion speculative and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  As a result of the assessment indicating that there was "probably" a causal relationship between exposures during Desert Storm and rheumatoid arthritis, the Board finds that this opinion is not probative.

On the other hand, the Board notes that the VA examiner reviewed the claims file, specifically discussed evidence contained in the claims file, obtained a history from the Veteran to include his in-service exposures, and conducted a complete examination.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA physician's conclusion to be of greater probative value than the statement by the private rheumatologist and the lay statements of record.  See Prejean; Neives-Rodriguez.

To the extent that the Veteran asserts that rheumatoid arthritis is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of this current diagnosis because he does not have the requisite medical knowledge or training, and because these matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that the Veteran's rheumatoid arthritis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2017). 

Petition to Reopen Claim of Entitlement to Service Connection for PTSD

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for PTSD was denied in October 2007.  The AOJ determined that the evidence did not reflect a confirmed diagnosis of PTSD.  

The evidence of record at the time of the October 2007 rating decision included service treatment records and VA treatment records.  They are silent with respect to a diagnosis of PTSD.

The Veteran sought to reopen his claim in November 2009.  Evidence added to the record since the October 2007 rating decision includes VA treatment records and private treatment records.  None indicate a clinical diagnosis of PTSD.  The Board acknowledges that an April 2015 VA outpatient record notes that a PTSD screen was positive; however, following assessment, the diagnostic impressions included major depressive disorder with anxious distress, and depressive disorder due to chronic pain.  The record does not otherwise contain a clinical diagnosis of PTSD.  

As discussed, service connection for PTSD was denied because there was no confirmed diagnosis.  Since the October 2007 rating decision, evidence added to the record does not include any demonstrating a diagnosis of PTSD.  Thus, the evidence added to the record since the October 2007 rating decision is not new and material for the purpose of reopening the Veteran's claim.  
In consideration of the foregoing, the Board finds that the critical defect existing at the time of the October 2007 rating decision has not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for PTSD may not be reopened.  

Effective Date for Grant of Service Connection for Left Knee Disability

The Veteran seeks an effective date prior to November 20, 2009 for the grant of service connection for left knee degenerative joint disease.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C. § 5110(b)(1) (2012). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C. 
§ 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

In July 2005, the AOJ denied service connection for a left knee disability.  The Veteran did not appeal.  

The Veteran submitted a petition to reopen his claim of entitlement to service connection for a left knee disability in November 2009.  Service connection was granted by the Board in November 2015.  The AOJ effectuated the Board's grant of service connection in a November 2015 rating decision and assigned an effective date of November 20, 2009, the date of receipt of the Veteran's petition to reopen.  

The Veteran submitted his notice of disagreement in March 2016, but made no substantive argument regarding the effective date assigned to the grant of service connection.

Unfortunately, the pertinent and undisputed facts in this case are that a claim of entitlement to service connection for a left knee disability was denied in July 2005, and that a new claim was not submitted until November 2009.   Prior to that date, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for a left knee disability.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for a left knee disability subsequent to the July 2005 RO decision until receipt of the Veteran's petition to reopen in November 2009.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is November 20, 2009, the date of receipt of the Veteran's petition to reopen the claim of entitlement to service connection for a left knee disability. 



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is granted.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for a left shoulder disability is denied.

New and material evidence having not been received, the claim of entitlement to service connection for PTSD is not reopened.

Entitlement to an effective date prior to November 20, 2009 for the grant of service connection for a left knee disability is denied.


REMAND

The Veteran was most recently afforded VA examinations of his knees and right ankle in October 2013.  Since then, there is evidence of record that suggests worsening of these disabilities.  

With respect to the service-connected knee disabilities, VA treatment records reflect that on MRI in September 2016, the impression was tearing of the left knee medial meniscus and advanced chondromalacia.  On orthopedic evaluation in March 2017, diagnoses included bilateral knee pain, left greater than right, with advanced chondromalacia by MRI.  The Veteran was issued knee braces.  A July 2017 VA treatment record notes the Veteran's complaint of chronic knee pain and the need for total knee replacement.  The impression included degenerative joint disease of the knees and left medial meniscus tear.

The July 2017 VA treatment record notes the Veteran's report of continued right ankle pain and neurological symptoms.  The relevant impression was right ankle pain with recurrent tarsal tunnel.  

In light of evidence suggestive of worsening symptoms associated with the Veteran's knee and right ankle disabilities, the Board concludes that an examination is warranted to determine the current level of severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurological examination to determine the severity of his service-connected bilateral knee disabilities, right tarsal tunnel syndrome, and residuals of a right ankle stress fracture of the medial malleolus.

Any indicated diagnostic tests and studies should be accomplished. 

All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should be noted as well. 

The examiner should also test the range of motion of the left and right knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The complete rationale for any conclusion reached should be provided.

2.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


